ON PETITION FOR REHEARING

                                UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                                No. 11-2244


UNITED STATES OF AMERICA,

                 Plaintiff – Appellee,

          v.

CHARLES E. LOUTHER, JR.,

                 Claimant – Appellant,

          and

CURRENCY,   $41,939.00     IN     U.S.;   2001    ACURA    CL,   VIN
19UYA42611A022790,

                 Defendants,

SHAKITA LOUTHER; CAPITAL ONE AUTO FINANCE, INC.,

                 Claimants.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:09-cv-00164-NCT-PTS)


Submitted:     August 21, 2012                Decided:    August 27, 2012


Before NIEMEYER, SHEDD, and FLOYD, Circuit Judges.


Affirmed by unpublished per curiam opinion.
Charles E. Louther, Jr., Appellant Pro Se.   Lynne P. Klauer,
Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Charles E. Louther, Jr., appeals the district court’s

orders granting the United States’ motion to strike his answer

and claim to seized money for lack of standing and denying leave

to proceed in forma pauperis (“IFP”) on appeal.                              We initially

affirmed the district court’s denial of IFP status and dismissed

Louther’s appeal of the court’s order granting the motion to

strike    for    lack       of    jurisdiction.          We     now     grant      Louther’s

petition for rehearing.

            We    confine         our   review   to    the    issues       raised       in   the

Appellant’s brief.               See 4th Cir. R. 34(b).               Because Louther’s

informal brief does not challenge the basis for the district

court’s    denial      of    IFP    status,      we    affirm     the      court’s      order.

Turning    to    the     district        court’s      order     granting         the    United

States’ motion to strike, we have reviewed the order and find no

reversible error.           Accordingly, we affirm for the reasons stated

by the district court.              United States v. Currency, $41,939.00 in

U.S., No. 1:09-cv-00164-NCT-PTS (M.D.N.C. Sept. 6, 2011).

            We dispense with oral argument because the facts and

legal    contentions        are     adequately        presented       in   the     materials

before    the    court      and    argument      would    not     aid      the    decisional

process.


                                                                                       AFFIRMED


                                             3